Citation Nr: 1027689	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 
1996 RO decision that denied service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from January 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 RO rating decision that, in 
pertinent part, denied a claim that there was CUE in a June 1996 
RO decision that denied service connection for PTSD.  


FINDINGS OF FACT

1.  In a June 1996 decision, the RO denied service connection for 
PTSD.  The Veteran was notified of that decision and did not file 
an appeal.  

2.  The June 1996 RO decision does not contain any error of fact 
or law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.


CONCLUSION OF LAW

A valid claim of CUE in a June 1996, RO rating decision has not 
been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2009); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the Veteran as to what parts of 
that information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) 
(2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final rating 
decision, the Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  

The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans Claims 
(CAVC or Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is collaterally 
attacking a final decision, pursuant to section 5109A of part IV 
or section 7111 of part V of title 38).  Therefore, the Board 
will proceed with consideration of the Veteran's appeal.




Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes: her multiple contentions; service treatment 
and personnel records; post-service VA and private medical 
records; and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 5109(a).  

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of a 
prior decision on the grounds of CUE, has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence of 
CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is 
present in a prior determination is analyzed under a three-
pronged test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not before 
the adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or whether the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  Second, the error must be "undebatable" and 
of the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  
Third, a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  

The Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992).  However, the mere misinterpretation of facts does 
not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  

The Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The essence of a claim of CUE is that it is a collateral attack 
on an otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, 
there is a presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, the 
presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of persuasion 
before the CAVC in a claim of CUE).  

The Veteran contends that the June 1996 RO decision that denied 
service connection for PTSD, was clearly and unmistakably 
erroneous.  Specifically, she asserts that VA failed to assist 
her in the development and adjudication of her claim.  She also 
contends that the evidence then of record, which showed that she 
had PTSD, is the same as it was in 2006.  Thus, she argues that 
it is illogical for VA not to compensate her back to 1996, since 
it is not her fault that there is new medical awareness to 
interpret past records and research, which now concludes that a 
military sexual trauma occurred.  

The Veteran had active service from January 1976 to April 1977.  
Her DD 214 showed that she received an honorable discharge in 
April 1977.  She had eight months and six days of foreign and/or 
sea service.  The Veteran's occupational specialty was listed as 
a truck vehicle mechanic.  

Her service treatment records indicate that she was seen for 
complaints of nervousness in November 1976.  At that time, she 
reported that she had suffered from restlessness for three weeks.  
The Veteran also indicated that she had sleepless nights and 
nervousness that were possibly due to the pressure of classes at 
night.  A diagnosis was not provided at that time.  A January 
1977 treatment entry noted that the Veteran was seen at a mental 
health clinic due to anxiety and problems sleeping.  A diagnosis 
was not provided.  It was reported that the Veteran would consult 
with a physician.  Another January 1977 entry noted that the 
Veteran did not keep her appointment with the physician.  A 
subsequent January 1977 entry indicated that the Veteran had a 
follow-up appointment with mental health, but that she refused to 
cooperate with the specialist and wished to speak to a physician 
regarding his assistance in getting her a discharge from the 
military.  On a medical history form at the time of the March 
1977 separation examination, the Veteran checked that she had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  The reviewing examiner noted that the Veteran 
denied any symptoms on entering the service, but that she 
presently had multiple yes answers to various symptoms.  A 
psychiatric diagnosis was not provided.  The March 1977 objective 
separation examination report included a notation that the 
Veteran's psychiatric evaluation was normal.  

A January 1996 treatment report from Group Health Medical Assoc., 
P.C., noted that the Veteran reported that she was in a high 
stress job and that she was getting physically ill frequently.  
She stated that she got out of service in 1977 and that she was a 
tank mechanic.  The Veteran indicated that while she was in the 
Army in Germany, she was raped by a woman.  The assessment 
included an adjustment disorder with mixed anxiety and a 
depressed mood.  

In January 1996, the Veteran filed a claim for service connection 
for PTSD.  

In February 1996, two development letters were sent to the 
Veteran requesting that she provide specific information 
regarding the stressors as a basis for her PTSD claim, to include 
dates, places, and units of assignment.  The Veteran responded in 
April 1996 that she could not recall the exact dates of the 
claimed stressors, to include the following: trying to help 
someone in basic training who had been on the verge of collapse 
and that person later died; being accused of being a lesbian by 
her captain in Advanced Individual Training; being forced by the 
dentist to have two good molars removed after she had her mouth 
locked in position and was left alone for two hours; being raped 
by a female sergeant in Germany; being forced to drink three cups 
of castor oil; witnessing the attempted suicide of her roommate; 
catching the dead fetus of her friend when she miscarried and 
being forced to watch the doctor flush the fetus down the toilet; 
and seeing a person got stabbed in front of her while in the 
lunch line.  

The Veteran was afforded a VA psychiatric examination in March 
1996.  She reported that she witnessed suicides among military 
people in Germany and that she had been raped by a sergeant in 
the military.  The diagnoses were PTSD, mild, and alcohol 
dependence, in remission.  The examiner indicated the Veteran 
appeared to present with signs and symptoms compatible with mild 
to moderate PTSD, as evidenced by severe insomnia, nightmares, 
and social isolation.  The examiner commented that "[the PTSD] 
[was] apparently related to severe traumatic experiences in the 
military."  The examiner stated that even though the Veteran had 
some symptoms of PTSD, she had a psychological component that 
might be aggravating her symptoms as well as precluding her from 
getting appropriate treatment.  

In June 1996, the RO denied service connection for PTSD.  The RO 
indicated that a verified stressor sufficient to cause PTSD was 
not established by the evidence of record.  The RO informed the 
Veteran that her decision would be reconsidered upon receipt of 
more detailed information to allow for verification of military 
stressful events especially the sexual assault.  The Veteran was 
asked to provide the names of those involved, including 
witnesses, the dates of the incidents, the unit to which she was 
assigned at the time, and whether any investigation was done.  

The Veteran was notified of the RO decision in June 1996.  She 
did not file a notice of disagreement (NOD) and as such, the June 
1996 RO decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  There was no further communication from the Veteran 
until May 2006, when she requested to reopen [her] claim for PTSD 
due to sexual trauma.  She also indicated that she would "like 
to file clear + unmistakable error for past denial.  Reasons for 
the CUE claim were not set forth.  The Veteran did not submit any 
further evidence in support of either her reopened or CUE claims.  

The RO requested an examination of the Veteran in August 2006.  
In the August 2006 examination request form, which set forth 
specific examples of evidence or markers of personal assault 
[apparently based on a change of law, specifically the addition 
of 38 C.F.R. § 3.304(f)(3), effective May 7, 2002], the RO found 
that the Veteran had evidence of behavior changes in her service 
treatment records following the claimed incident sufficient to be 
accepted as supporting evidence of the reported stressor.  
(Emphasis added).  

These markers were identified by the RO to the VA examiner as 
including treatment beginning in November 1976 for restlessness, 
nervousness, and sleepless nights due to pressure from night 
classes.  The RO also referred to the Veteran's complaints of 
anxiety and problems sleeping in January 1977, and her reported 
symptoms of nervousness, depression, and trouble sleeping on the 
medical history form at the time of the March 1977 separation 
examination.  The RO indicated that the reviewing examiner, at 
that time, noted that the Veteran's multiple symptoms at 
discharge were not present at the time of her enlistment 
examination, but did not render any diagnoses.  The RO reported 
that the Veteran was requesting service connection due to 
multiple previously stated stressors including being raped by a 
woman and threatened with being killed if she reported the 
incident.  

A September 2006 VA psychiatric examination report noted that the 
Veteran's claims file was available and was reviewed prior to the 
examination.  The examiner indicated that pursuant to the August 
2006 examination request form, the evidence of record in the case 
showed markers that were sufficient to be accepted as supporting 
evidence of a reported stressor.  The examiner noted that the RO 
referred to the Veteran's reported military sexual assault at the 
hands of a fellow service member while she was stationed in 
Germany.  The diagnoses were PTSD secondary to military sexual 
trauma and alcohol dependence in remission.  The examiner 
indicated that a stressor identified in an August 2006 
examination request involving sexual assault by a fellow service 
member was sufficient to cause PTSD.  The examiner stated that 
the Veteran currently met all the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD 
secondary to her sexual assault in the Army.  The examiner 
commented that it was her opinion that "the [Veteran's] symptoms 
of PTSD [were] more likely than not related to her sexual assault 
in the United States Army."  

In an October 2006 decision, the RO reopened the Veteran's claim 
and granted service connection for PTSD.  A 70 percent rating was 
assigned, effective May 21, 2006, the date of the reopened claim.  
By that same decision, the RO also found no evidence of CUE in 
the June 1996 RO decision as the Veteran failed to provide any 
basis for which to allege CUE.  Therefore, the RO determined that 
a valid claim of CUE had not been properly identified.  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the June 1996 RO decision, and 
finds that the Veteran's contention regarding the assignment of 
CUE is without merit.  Her principal contention relative to the 
June 1996 RO decision is that the RO failed to assist her in the 
development and adjudication of her claim, i.e. the RO failed to 
verify the Veteran's asserted stressors.  

The Board must dismiss this contention as a basis for CUE for two 
reasons.  First, the RO did attempt to obtain specific stressor 
information when it sent two development letters in February 1996 
as indicated above and second, the Court has specifically held 
that the failure to fulfill the duty to assist does not 
constitute CUE.  See Crippen, supra; Caffrey, supra. 

The Veteran's next argument amounts to a simple disagreement as 
to how the facts were weighed and evaluated, which is not a basis 
for CUE.  The Veteran does not argue that the correct facts were 
not before the RO in 1996, in fact her primary assertion is that 
because the same facts were present in both 1996 and 2006, it was 
"illogical" not to grant benefits back to 1996.  

The Board notes that the Veteran was diagnosed with PTSD pursuant 
to a March 1996 VA psychiatric examination report.  The examiner 
indicated the Veteran appeared to present with signs and symptoms 
compatible with mild to moderate PTSD, as evidenced by severe 
insomnia, nightmares, and social isolation.  The examiner 
commented that "[the PTSD] [was] apparently related to severe 
traumatic experiences in the military."  The Board observes that 
there is no indication that the VA examiner reviewed the 
veteran's entire claims file in providing his opinion.  Although 
an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts reported 
by the claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Additionally, the Board notes that the examiner's opinion was 
speculative in that he stated that the Veteran's PTSD was 
apparently related to severe traumatic experiences in the 
military.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be related, 
is too speculative to establish the presence of a claimed 
disorder or any such relationship).  

Further, the Board observes that the only PTSD diagnosis of 
record at the time of the June 1996 decision was pursuant to the 
March 1996 VA psychiatric examination.  The Board notes that a 
January 1996 treatment report from Group Health Medical Assoc., 
P.C., relating a diagnosis of an adjustment disorder with mixed 
anxiety and a depressed mood, was also of record at the time of 
the June 1996 RO decision.  Although the examiner noted the 
Veteran's reported history of a rape during service, there is no 
indication that the examiner reviewed the Veteran's claims file.  
See Swann, supra.  The examiner also did not relate the 
psychiatric diagnosis (an adjustment disorder and not PTSD) to 
the Veteran's claimed stressor in service.  

The Board also observes that the Veteran's stressors were not 
specifically verified at the time of the June 1996 RO decision.  
The Board notes that the entries in the service treatment records 
remained the same, but it was not until May 2002, that 38 C.F.R. 
§ 3.304(f)(3) set forth and codified specific examples of 
evidence of markers of personal assault.  The Board observes, 
however, that M21-1, Part III, Paragraph 5.14c, which was in 
effect in June 1996, did provide in pertinent part:

(8) Rating board personnel must carefully 
evaluate all the available evidence.  If 
the military record contains no 
documentation that a personal assault 
occurred, alternative evidence might still 
establish an in-service stressful incident.  
Behavior changes that occurred at the time 
of the incident may indicate the occurrence 
of an in-service stressor.  Examples of 
behavior changes that might indicate a 
stressor are (but not limited to):

(a) Visits to medical or counseling clinic 
or dispensary without a specific diagnosis 
or specific ailment;

. . . 

(e) Lay statements describing episodes of 
depression, panic attacks, or anxiety, but 
no identifiable reasons for the episodes;

M21-1 Part III, Paragraph 5.14c, (8); See also Patton V. West, 12 
Vet. App. 272, 277 (1998).  

The Board observes that the evidence of record at the time of the 
June 1996 RO decision did include some evidence of visits to a 
counseling clinic during service as well as the Veteran's 
statements as to nervousness and depression.  The Board notes, 
however, that the March 1996 VA examination, as discussed above, 
did not specifically relate the diagnosis of PTSD to a specific 
stressor (such as a rape in service).  The examiner solely made a 
speculative statement, without review of the claims file, that 
the Veteran's PTSD was apparently related to severe traumatic 
experiences in the military.  Under the law as it existed in 1996 
and 2006, service connection for PTSD requires: medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1996), (2006).  The Board 
observes, therefore, that the evidence then of record at the time 
of the June 1996 RO decision clearly offered some support for the 
RO's point of view.  Such facts could reasonably lead the RO, at 
that time, to find that a verified stressor to cause PTSD was not 
established by the evidence then of record.  

In sum, the Veteran has not argued, nor is there any evidence 
that the correct facts, as they were known at the time, were not 
before the adjudicator.  Second, the mere assertion that the 
facts were not weighed or evaluated properly does not constitute 
CUE.  See Thompson, 1 Vet. App. at 253.  There is no 
"undebatable" error that had it not been made, would have 
manifestly changed the outcome of the June 1996 RO decision.  

The Board finds that there was no CUE with respect to the 
application of statutory or regulatory provisions.  The Veteran 
has not met the relevant burden, and, 
therefore, the June 1996 RO decision did not involve CUE and is 
final.






ORDER

As no valid claim for CUE in the June RO decision has been 
presented, the appeal is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


